Citation Nr: 1515687	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  14-37 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for dysthymic disorder.  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision which granted service connection for dysthymic disorder, and awarded a 50 percent rating, effective February 22, 2012.  The Veteran disagreed with the rating awarded and the current appeal ensued.  

The Veteran later testified at a December 2014 videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing testimony is of record in the Veteran's virtual file.  

During the Veteran's December 2014 videoconference hearing, the Veteran raised the issue of TDIU, claiming he was unable to work due to his dysthymic disorder.  The Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.  Therefore, it has been added as an additional issue for current appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts in essence, that his service-connected dysthymic disorder is more severe than the initial evaluation reflects.  During the Veteran's December 2014 videoconference hearing, he testified that his dysthymic disorder had worsened since his April 2014 compensation and pension examination.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the evidence of record shows a worsening of the Veteran's dysthymic disorder since his last VA examination in 2014, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Additionally, during his December 2014 videoconference hearing, he stated that he was to be seen in the outpatient treatment clinic for his dysthymic disorder in December 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should attempt to obtain and associate with the claims file all outstanding VA records.  

Finally, the Veteran testified during his December 2014 videoconference hearing that he was unable to work due to his dysthymic disorder disability.  Based on the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim, pursuant to Rice.  

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).  

As an initial matter, the Board acknowledges that the Veteran is currently service connected for dysthymic disorder.  Given the evidence of record demonstrating that the Veteran is currently unemployed and may be unemployable due to service-connected disability, a VA opinion in connection with the examination should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination with opinion is also required to determine, to the extent possible, whether his service-connected disability precludes substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records pertaining to treatment for the Veteran's service-connected dysthymic disorder for the period from 2012 to the present, if any, and associate those records with the claims folder.  Any negative development should be documented in the claims file.  

2.  Following completion of the above, schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected dysthymic disorder.  The VBMS/virtual file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented mental health history and lay statements.  All indicated tests and studies should be performed, and the examiner should review the results of testing, if any, prior to completing the report.  

The VA examiner should provide an opinion to determine whether, in the examiner's opinion, the service-connected disability is of such severity to result in an inability to secure or follow a substantially gainful occupation.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected dysthymic disorder on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

3.  Then, adjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


